Order entered March 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01520-CV

                 DALLAS CENTRAL APPRAISAL DISTRICT AND
             DALLAS COUNTY APPRAISAL REVIEW BOARD, Appellants

                                              V.

           NATIONAL CARRIERS, INC. AND NCI LEASING, INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-04548

                                          ORDER
       Before the Court is appellants’ March 22, 2019 unopposed second motion for extension

of time to file their brief. We GRANT the motion and extend the time to April 9, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE